Abelleira v City of New York (2022 NY Slip Op 00154)





Abelleira v City of New York


2022 NY Slip Op 00154


Decided on January 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
BETSY BARROS
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2018-12601
 (Index No. 28425/11)

[*1]Fernando Abelleira, et al., respondents,
vCity of New York, et al., appellants.


Goldberg Segalla LLP (William T. O'Connell and Shaub Ahmuty Citrin & Spratt LLP, Lake Success, NY [Timothy R. Capowski, John F. Watkins, and Steven R. Widom], of counsel), for appellants.
Michael Gunzburg, P.C., New York, NY (Susan R. Nudelman of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Debra Silber, J.), dated August 6, 2018. The order, insofar as appealed from, denied the defendants' motion for summary judgment, in effect, dismissing the complaint.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action on April 15, 2019 (see Matter of Aho , 39 NY2d 241, 248).
DUFFY, J.P., BARROS, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court